United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 17, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-51406
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ROBERTO MIER-BLANCO,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. 5:02-CR-448-ALL
                        --------------------

Before BENAVIDES and CLEMENT, Circuit Judges.*

PER CURIAM:**

     Appealing the Judgment in a Criminal Case, Roberto Mier-

Blanco raises arguments that are foreclosed by United States v.

Slaughter, 238 F.3d 580, 582-84 (5th Cir. 2000), which held that

Apprendi v. New Jersey, 530 U.S. 466 (2000), did not render 21

U.S.C. § 841 unconstitutional on its face.     The Government’s




     *
        This matter is being decided by a quorum.    28 U.S.C.
§ 46(d).
     **
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.
                              -2-

motion for summary affirmance is GRANTED, and the judgment of the

district court is AFFIRMED.